1

2

3                                      UNITED STATES DISTRICT COURT

4                                          DISTRICT OF NEVADA

5                                                   ***

6
      UNITED STATES OF AMERICA,
7
                          Plaintiff,
8                                                      2:13-CR-00439-KJD-VCF
      vs.                                              ORDER
9     SEAN FINN,
10                        Defendant.

11

12         Before the court is Defendant’s Ex-Parte Motion for Court Order Directing the Nevada Southern
13   Detention Center to Allow Defendant to Extra Library Time (ECF NO. 409). The government does not
14   oppose. (ECF NO. 411).
15         Accordingly,
16         IT IS HEREBY ORDERED that Defendant’s Ex-Parte Motion for Court Order Directing the
17   Nevada Southern Detention Center to Allow Defendant to Extra Library Time (ECF NO. 409) is
18   GRANTED with the condition that the facility may reasonably accommodate.
19

20         DATED this 1st day of March, 2019.
                                                             _________________________
21
                                                             CAM FERENBACH
22
                                                             UNITED STATES MAGISTRATE JUDGE

23

24

25
